Name: 93/114/EEC: Council Decision of 15 February 1993 concerning the conclusion of the Protocol to the Convention of 8 October 1990 between the Governments of the Federal Republic of Germany and of the Czech and Slovak Federal Republic and the European Economic Community on the International Commission for the Protection of the Elbe
 Type: Decision
 Subject Matter: Europe;  natural environment;  international affairs;  environmental policy
 Date Published: 1993-02-23

 23.2.1993 EN Official Journal of the European Communities L 45/25 COUNCIL DECISION of 15 February 1993 concerning the conclusion of the Protocol to the Convention of 8 October 1990 between the Governments of the Federal Republic of Germany and of the Czech and Slovak Federal Republic and the European Economic Community on the International Commission for the Protection of the Elbe (93/114/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 130s thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, by Decision 91/598/EEC (4), the Community approved the Convention on the International Commission for the Protection of the Elbe; Whereas it is essential that the International Commission established by that Convention be given legal personality and capacity in order that it may carry out its tasks; Whereas, to this end, a Protocol to the Convention was adopted in Magdeburg on 9 December 1991; whereas the Protocol has been signed on behalf of the Community; Whereas it is therefore necessary that the Community approve the Protocol, HAS DECIDED AS FOLLOWS: Article 1 The Protocol to the Convention of 8 October 1990 between the Governments of the Federal Republic of Germany and of the Czech and Slovak Federal Republic and the European Economic Community on the International Commission for the Protection of the Elbe is hereby approved on behalf of the European Economic Community. The text of the Protocol is attached hereto. Article 2 The President of the Council will, on behalf of the European Economic Community, inform the Government of the Federal Republic of Germany, in its capacity as depositary State, that the preconditions for the entry into force of the Protocol have been fulfilled as far as the Community is concerned, in accordance with Article 2 of the Protocol. Done at Brussels, 15 February 1993. For the Council The President M. JELVED (1) OJ No C 185, 22. 7. 1992, p. 14. (2) OJ No C 305, 23. 11. 1992. (3) OJ No C 287, 4. 11. 1992, p. 38. (4) OJ No L 321, 23. 11. 1991, p. 24.